                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     RUDOLPH MORALEZ, T00602,                            Case No. 20-cv-08130-CRB (PR)
                                   6                     Petitioner,                         ORDER DISMISSING PETITION FOR
                                                                                             A WRIT OF HABEAS CORPUS
                                   7              v.                                         WITHOUT PREJUDICE
                                   8     RON DAVIS, Warden,                                  (ECF No. 2)

                                   9                     Respondent.

                                  10           Petitioner, a state prisoner at San Quentin State Prison (SQSP) and frequent litigant in
                                  11   federal court, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254

                                  12   challenging various conditions of his confinement at SQSP during the current pandemic.
Northern District of California
 United States District Court




                                  13           Based on petitioner’s affidavit of poverty, his motion for leave to proceed in forma

                                  14   pauperis under 28 U.S.C. § 1915 (ECF No. 2) is GRANTED. But the petition for a writ of habeas

                                  15   corpus is DISMISSED without prejudice to filing a civil rights complaint under 42 U.S.C. § 1983.

                                  16           It is well established in the Ninth Circuit that habeas jurisdiction is absent, and a § 1983

                                  17   action proper, where, as here, a successful challenge to a prison condition or event will not

                                  18   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.

                                  19   2003); see also Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (civil rights action is proper

                                  20   method of challenging conditions of confinement). Petitioner’s challenge to various conditions of

                                  21   his confinement at SQSP during the current pandemic accordingly should be brought in a civil

                                  22   rights complaint under § 1983.

                                  23           The clerk is instructed to send plaintiff a blank prisoner’s civil rights complaint form and

                                  24   to close this case.

                                  25           IT IS SO ORDERED.

                                  26   Dated: February 2, 2021

                                  27                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  28                                                     United States District Judge
